Exhibit 10.1

 

LOGO [g385059ex10_1pg001a.jpg]

May 15, 2012

Dr. Lawrence Bloch

95 Temple Street

Newton, MA 02465

Dear Larry,

On behalf of Infinity Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of Executive Vice President, Chief Financial Officer and
Chief Business Officer, initially reporting to Adelene Perkins. Your principal
place of employment will be at the Company’s offices at 780 Memorial Drive,
Cambridge, MA 02139.

 

1. Effective Date: The effective date of your full-time employment with the
Company will be Monday, July 23, 2012.

 

2. Salary: Your base salary will be $14,423.08 per biweekly pay period
(equivalent to $375,000 on an annualized basis). In addition, in accordance with
the Company’s regular compensation practices, you will receive, approximately
annually, a salary review, and the Company may adjust your salary based on your
performance, the Company’s performance, and/or such other factors as may be
determined at the sole discretion of the Company’s Board of Directors or its
designee.

 

3. Sign-On Bonus: The Company will pay you a bonus of $25,000, minus all
applicable taxes, on the date of the first paycheck following commencement of
your full-time employment. Should you voluntarily resign your employment for any
reason (other than Good Reason, as defined below), or should you be terminated
for cause pursuant to Sections (ii) through (v) of “Cause” as defined below,
within 12 months of your starting date after having received your bonus, the
Company reserves the right to seek repayment of all or a pro-rata portion of
your bonus.

 

4. Contingent Compensation: In addition to your salary and benefits, you will be
eligible to participate in the Company’s contingent compensation program,
beginning in 2012. This program may result in a cash bonus, depending on your
and the Company’s achievements of goals and objectives, as well as overall
business conditions. The contingent compensation program is administered by the
Company's Board of Directors or its designee in its sole discretion. For 2012,
your cash bonus payment will be pro-rated based on the effective date of your
full-time employment. In order to be eligible for any type of payment under the
program, you must be actively employed by the Company at the time the payment is
made.

 

LOGO [g385059ex10_1pg001b.jpg]



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 2

 

5. Benefits: You are eligible to participate in any and all of the benefit
programs that the Company establishes and makes available to its employees from
time to time, provided you are eligible under (and subject to all provisions of)
the plan documents governing these programs. You are authorized to incur
reasonable business expenses in carrying out your duties and responsibilities
under this offer letter agreement, and the Company shall promptly reimburse you
for all such reasonable business expenses incurred in connection with carrying
out the business of the Company, subject to your compliance with the expense
reimbursement policy(s) in effect at the time such expenses are incurred,
including without limitation, producing receipts and other required
documentation in a timely manner. You shall at all times have indemnification
protection, and the benefit of liability insurance and other similar
protections, on a basis no less favorable than any other officer or director of
the Company. You may serve on up to two outside boards, provided such service is
not on behalf of a competitive company, complies with the Company’s conflict of
interest policy(s) and does not interfere with your duties for the Company, and
subject to receipt of prior approval of the Company’s Board of Directors or its
designee, which approval shall not be unreasonably withheld.

 

6. Vacation: Upon your date of hire, you will start to accrue vacation time at a
rate of 15 days per year, which may be taken in accordance with Company policy;
13 paid holidays annually will be observed.

 

7. Equity Participation, Vesting of Stock: Subject to approval by the Company’s
Board of Directors, you will be granted a stock option exercisable for 200,000
shares of the Company’s Common Stock at an exercise price equal to the closing
price of the Common Stock on the date of grant. A complete description of the
terms and conditions of the stock option award will be contained in the Infinity
Pharmaceuticals, Inc. 2010 Stock Incentive Plan, as such plan may be amended
from time to time (the “Plan”) and the form of stock option agreement to be
entered into by you and the Company. The option will be intended to be an
“incentive stock option” to the maximum extent permitted under the Plan terms
and the Internal Revenue Code and the remaining portion will be a non-qualified
stock option. The option will vest as to one fourth (1/4) of the shares on the
first anniversary of your commencement of full-time employment with the Company
and as to one forty-eighth (1/48) of the shares monthly thereafter until all
shares are vested, provided that you remain employed by the Company. In
addition, in accordance with the Company’s compensation practices, you will
receive, approximately annually, a merit stock review which shall be based on
your performance, the Company’s performance, and other such factors as may be
determined by the Company’s Board of Directors. The option and any other stock
option or restricted stock award, restricted stock unit award or stock
appreciation right granted to you under the Plan will automatically become
immediately vested in full immediately prior to a Change in Control Event (as
such term is defined in the Plan). The treatment upon a change in control of the
Company of any other equity award granted to you under the Plan, or any equity
compensation award granted to you other than under the Plan, will be governed by
the terms of the applicable incentive plan or other instrument evidencing such
award, subject to Section 11 below.



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 3

 

8. Employment At-Will: Your employment with the Company will be at-will, meaning
that you will not be obligated to remain employed by the Company for any
specified period of time and the Company will not be obligated to continue your
employment for any specific period. Both you and the Company may terminate the
employment relationship, with or without cause, at any time, with or without
notice. Similarly, nothing in this letter shall be construed as an agreement,
either express or implied, to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company (except as described herein).

 

9. Proprietary Information, No Conflicts: As a condition of employment, you
agree to execute the Company’s standard form of Invention, Non-Disclosure, and
Non-Competition Agreement and to be bound by all of the provisions thereof. You
hereby represent that you are not presently bound by any employment agreement,
confidential or proprietary information agreement, or similar agreement with any
current or previous employer that would impose any restriction on your
acceptance of this offer or that would interfere with your ability to fulfill
the responsibilities of your position with the Company.

 

10. Employment Eligibility Verification: Please note that all persons employed
in the United States are required to complete an Employment Eligibility
Verification Form on the first day of employment and to submit an original
document or documents that establish identity and employment eligibility within
three business days of employment. If you cannot establish your legal
authorization to work in the Unites States within this three business day
period, your employment will be terminated and you will not be eligible for the
severance payments set out in Section 11 below.

 

11. Severance Agreement: If your employment is terminated without Cause, as
defined below, or if you resign from employment due to Good Reason, as defined
below, and provided that you execute a release of claims against the Company,
its affiliates and its and their respective directors, officers and employees in
substantially the form attached to this offer letter agreement, (a) the Company
will continue to pay you your then-current base salary in the form of severance
for a period of 12 months following the effective date of your termination,
(b) the vesting of the unvested shares subject to your stock option or other
equity compensation awards granted by the Company that would have vested within
the period of 12 months following the date of your termination will be
automatically accelerated, (c) any unpaid annual bonus in respect to any
completed bonus period which has ended prior to the date of your termination,
and which the Board of Directors deems granted to you in its discretion pursuant
to the Company’s contingent compensation program, will be paid at such time as
annual bonuses are paid to other senior executives of the Company, and (d) you
shall be entitled to the COBRA Severance (defined below). The Company will defer
the commencement of your salary continuation payments until the 30th day
following your termination of employment pending the effectiveness of the
release of claims, and on such date will pay you in a lump sum the amounts that
you would have received on or prior to such date under the original schedule but
for the delay, with the balance of the salary continuation payments being paid
as originally scheduled (subject to the other provisions of this Section 11 set
forth below). You shall receive no other benefits following your termination,
except as required by law or any vested benefits under the terms of any
applicable Company benefit plans.



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 4

 

The “COBRA Severance” is the continued payment by the Company of the cost of
your health care coverage, in effect at the time of your employment termination,
for a maximum of 12 months, either under the Company’s regular health plan (if
permitted), or by paying your COBRA premiums if you elect COBRA in a timely
manner. The Company's obligation to pay the COBRA Severance on your behalf will
cease if you obtain health care coverage from another source, unless otherwise
prohibited by applicable law. You must notify the Company within two (2) weeks
if you obtain coverage from a new source. This payment of COBRA Severance by the
Company would not expand or extend the maximum period of COBRA coverage to which
you would otherwise be entitled under applicable law. Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the foregoing COBRA Severance without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall in lieu thereof provide to you a taxable monthly payment
in an amount which, on an after-tax basis, would be equal to the monthly COBRA
premium that you would be required to pay to continue your group health coverage
in effect on the date of your termination (which amount shall be based on the
premium for the first month of COBRA coverage), which payments shall be made
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (x) the date upon which you obtain other employment, (y) the date you
obtain health care coverage from a new source or (z) the last day of the 12th
calendar month following your separation from service date.

“Cause” for termination shall be deemed to exist upon (i) good faith finding by
the Company of failure by you to perform your material duties for the Company in
a manner acceptable to the Company, which failure continues for a period of more
than 30 days after notice thereof has been provided to you in writing by the
Company, setting forth in reasonable detail the nature of such failure; (ii) a
willful act of misconduct with the intent to harm the Company or its affiliates;
(iii) a good faith finding by the Company that you committed a violation of the
Company’s code of conduct resulting in material harm to the Company or one of
its employees; (iv) your conviction of, or the entry of a plea of guilty or nolo
contendere by you to, a crime (other than minor traffic violations); or
(v) misappropriation of the Company’s confidential or trade secret information
or a violation of the Invention, Non-Disclosure, and Non-Competition Agreement
you entered into with the Company.

“Good Reason” for termination shall be deemed to exist upon (i) a material
diminution in your job responsibilities or title, (ii) the relocation of your
principal place of employment more than twenty (20) miles from 780 Memorial
Drive, Cambridge, MA, (iii) a material reduction in your base salary or target
annual bonus opportunity (other than a proportional, across-the-board reduction
applicable to all senior executives of the Company), or (iv) a material failure
by the Company to fulfill its obligations as provided for in this offer letter
agreement; provided, however, that in each such instance, you terminate your
employment with the Company within 90 days of the occurrence of any such event
after having provided written notice to the Company’s Board of Directors that
you are resigning your employment with the Company for Good Reason under this
offer letter agreement, and provided further that the Company is provided at
least 30 days from the date of such written notice in which to cure such event
leading to a resignation for Good Reason pursuant to this offer letter
agreement.



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 5

 

It is understood and agreed that the following rules shall apply with respect to
the distribution of the payments and benefits, if any, to be provided to you
under this Section 11:

(i) It is intended that each installment of the payments and benefits provided
under this Section 11 satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Internal Revenue Code (“Section
409A”), including the exemptions under Treasury Regulation sections
1.409A-1(b)(4) and 1.409A-1(b)(9), and this offer letter agreement will be
construed to the greatest extent possible as consistent with those provisions.
Each such installment shall be treated as a separate “payment” for purposes of
Section 409A. For purposes of determining the time when such payments and
benefits will commence, your termination of employment shall be interpreted to
mean a “separation from service” within the meaning of Section 409A. Neither you
nor the Company shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A.

(ii) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (each within the meaning of Section 409A), then
each installment of the payments and benefits shall be made on the dates and
terms set forth in this Section 11.

(iii) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (each, for purposes of this Agreement, within the
meaning of Section 409A), then each installment of the payments and benefits due
under Section 11 that would, absent this paragraph, be paid within the six-month
period following your “separation from service” from the Company shall not be
paid until the date that is six months and one day after such separation from
service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that such installment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9) (relating to
separation payments). Such payments shall bear interest at an annual rate equal
to the prime rate as set forth in the Eastern edition of the Wall Street Journal
on the date of termination, from the date of termination to the date of payment.

You shall not be required to mitigate the amount of any payment provided for
pursuant to this Section 11 by seeking other employment or otherwise, and the
amount of any such payment shall not be reduced by any compensation earned as a
result of your other employment or otherwise.



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 6

 

12. Successors and Assigns: This offer letter will be binding upon and inure to
the benefit of the Company’s successors and assignees. In the event of a merger
or consolidation (whether or not the Company is the surviving or the resulting
corporation), the surviving or resulting corporation will be bound by the
obligations set forth in this offer letter agreement.

 

13. Contingencies: This offer is expressly contingent upon the successful
completion of pre-employment background and reference checks, including a credit
check.

Larry, all of us here at Infinity are very enthusiastic about your commitment to
joining the Company and have the highest expectation of your future
contributions.

Please indicate your understanding and acceptance of the foregoing terms of your
employment by signing the enclosed copy of this letter and returning it to
Jeanette Kohlbrenner no later than Tuesday, May 15, 2012. After that date, the
offer will expire.

 

Very truly yours, /s/ Adelene Q. Perkins

Adelene Q. Perkins

President and Chief Executive Officer

Attachments: Form of Release of Claims

The foregoing correctly sets forth the terms of my at-will employment by
Infinity Pharmaceuticals, Inc.

 

/s/ Lawrence Bloch

   

May 15, 2012

Lawrence Bloch     Date



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 7

 

FORM OF RELEASE OF CLAIMS

THIS IS AN IMPORTANT LEGAL DOCUMENT. PLEASE CONFER WITH A LAWYER OR OTHER
TRUSTED ADVISOR BEFORE SIGNING THIS DOCUMENT.

[DATE]

[Employee Name]

[Street Address]

[City, State Zip]

Re: Severance Agreement and Release

Dear [NAME]:

This letter summarizes the terms of your separation from employment with
[COMPANY NAME]. (the “Company”). The purpose of this letter (also referred to as
the “Agreement”) is to terminate your employment pursuant to Section 11 of your
offer letter agreement, to release the Company from all legally waivable claims
and to permit you to receive severance pay and related benefits, all as provided
for in the employment agreement.

By signing this Agreement, you will be giving up valuable legal rights. For this
reason, it is very important that you carefully review and understand the
Agreement before signing it. The deadline for accepting this Agreement is
twenty-one (21) days from the date of receipt of this document. If you do not
sign and return this document within the twenty-one (21) day period, this offer
of severance and benefits will expire. The Company encourages you to take
advantage of this period of time by consulting with a lawyer, or other trusted
advisor, before signing the document.

The terms of your separation are as follows:

1. Employment Status and Final Payments:

(a) Termination Date: Your termination from employment with the Company will be
effective as of [DATE] (the “Termination Date”). As of the Termination Date,
your salary will stop, and any entitlement you have or might have under a
Company-provided benefit plan, program, contract or practice will terminate,
except as required by federal or state law, or as otherwise described below in
Sections 2(b) or 3(d).

(b) Final Wages: You will receive a check on the Termination Date for all earned
salary and for all accrued but unused vacation time as of that time.

(c) Payment of Earned Bonuses/Commissions: All bonuses and/or commissions that
you have earned as of the Termination Date will be paid when due to you in
compliance with the terms of the applicable bonus and/or commission plan.



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 8

 

2. Consideration: In exchange for, and in consideration of, your full execution
of this Agreement and after the seven-day revocation period set forth in
Section 10 has expired without being exercised, the Company agrees as follows
beginning thirty (30) days following the Termination Date:

(a) Severance Pay:

(b) Accelerated Vesting of Equity:

(c) Bonus:

(d) Benefits:

(e) [Other]

(f) Payments: The payments set forth in this Section 2 will be subject to all
applicable federal, state and/or local withholding and/or payroll taxes.

3. Release: This section of the Agreement is a release of legal claims, which
you agreed to in exchange for receipt of the severance pay and benefits in your
employment agreement. In this section, you are agreeing to release your right to
sue the Company and the other releasees defined below for all claims that arose
up to the date of the Agreement. Please carefully review this section with your
attorney, or other trusted advisor, and do not sign this document unless you
understand what this section says.

(a) In exchange for the amounts and benefits described in Section 11 of the
employment agreement and outlined in Section 2 above, which are in addition to
anything of value to which you are entitled to receive, you and your
representatives, agents, estate, heirs, successors and assigns, absolutely and
unconditionally release, discharge, indemnify and hold harmless the Company
Releasees, from any and all legally waivable claims that you have against the
Company Releasees. Other than as permitted in Section 3(d) below, this means
that by signing this Agreement, you are agreeing not to bring a legal action
against the Company Releasees for any type of claim arising from conduct that
occurred any time in the past and up to and through the date you sign this
document. Company Releasees is defined to include the Company and/or any of its
parents, subsidiaries or affiliates, predecessors, successors or assigns, and
its and their respective current and/or former directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities.

(b) This release includes, but is not limited to, any waivable claims you have
against the Company Releasees based on conduct that occurred any time in the
past and up to and through the date you sign this Agreement that arises from any
federal, state or local law, regulation or constitution dealing with either
employment, employment benefits or employment discrimination. By way of example,
this release includes the laws or regulations concerning discrimination on the
basis of race, color, creed, religion, age, sex, sexual harassment, sexual
orientation, national origin, ancestry, genetic carrier status, handicap or
disability, veteran status, any military service or application for military
service, or any other category protected under federal or state law. This
release also includes any claim



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 9

 

you may have for breach of contract, whether oral or written, express or
implied; any tort claims; any claims for equity or employee benefits of any
other kind (except as provided under Section 3(d)); or any other legally
waivable statutory and/or common law claims.

(c) For avoidance of doubt, by signing this Agreement you are agreeing not to
bring any waivable claims against the Company Releasees (other than as permitted
in Section 3(d) below) under the following nonexclusive list of discrimination
and employment statutes: Title VII of the Civil Rights Act of 1964, The
Americans With Disabilities Act, The ADA Amendments Act, The Equal Pay Act, The
Lilly Ledbetter Fair Pay Act, the Family and Medical Leave Act, The Worker
Adjustment and Retraining Notification Act (“WARN”), The Genetic Information
Non-Discrimination Act (“GINA”), The Employee Retirement Income Security Act
(“ERISA”), The Massachusetts Fair Employment Practices Law (M.G.L. ch. 151B),
The Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute and/or The Massachusetts Civil Rights Act, all as
amended.

(d) This release does not include any claim under the workers compensation or
unemployment compensation statutes or any other claim, which, as a matter of
law, cannot be released by private agreement. Also, this Agreement is not
intended to affect the rights and responsibilities of government agencies such
as the Equal Employment Opportunity Commission (the “EEOC”), or any comparable
state or local agency, to enforce the laws within their jurisdiction. This means
that by signing this Agreement you may still exercise your protected right to
file a charge with, or participate in an investigation or proceeding conducted
by, the EEOC or any other state, federal or local government entity; provided,
however, if the EEOC or any other state, federal or local government entity
commences an investigation or other legal action on your behalf, you
specifically waive and release your right to recover, if any, monetary damages
or other benefits or remedies of any sort whatsoever arising from the
governmental action. In addition, notwithstanding the foregoing, you are not
hereby releasing the Company or any other person from any of the following
claims: (a) any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company or its affiliates to
which you are a party, the charter, bylaws or other governing documents of the
Company or its affiliates, or under applicable law, or under directors and
officers liability, errors and omissions or other insurance policies including
any run-off endorsement relating thereto, or otherwise; (b) any rights or claims
to contribution you may have in the event of the entry of judgment against you
as a result of any act or failure to act for which both you and the Company (or
its directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent or subsidiary entities, insurers, affiliates or
assigns) are jointly responsible; or (c) any vested rights under any benefit
plan.

4. Accord and Satisfaction: The amounts set forth above in Sections 1 and 2 will
be complete and unconditional payment, accord and/or satisfaction with respect
to all obligations and liabilities of the Company Releasees to you, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, commissions, severance pay, reimbursement of expenses,
any and all other forms of compensation or benefits, attorney’s fees, or other
costs or sums, subject to Section 3(d).

5. Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967: Since you are 40 years of age or older, you are being informed that you
have or may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

(a) in consideration for the amounts described in Section 2 of this Agreement,
which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose
prior to the date this Agreement was executed;



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 10

 

(b) you understand that rights or claims under the ADEA which may arise after
the date this Agreement is executed are not waived by you;

(c) you are advised to consider the terms of this Agreement carefully and
consult with or seek advice from an attorney of your choice or any other person
of your choosing prior to executing this Agreement;

(d) you have carefully read and fully understand all of the provisions of this
Agreement, and you knowingly and voluntarily agree to all of the terms set forth
in this Agreement; and

(f) in entering into this Agreement you are not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document.

6. Period for Review and Consideration of Agreement:

(a) You acknowledge that you were informed and understand that you have
twenty-one (21) days to review this Agreement and consider its terms before
signing it.

(b) The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

7. Company Files, Documents and Other Property: You agree that on or before the
Termination Date you will return all Company owned equipment, materials,
confidential information and any other property. You also agree that you will
continue to abide by the obligations set out in the Invention, Non-Disclosure,
and Non-Competition Agreement you executed as a condition of your initial hire
and that you will not use or disclose the Company’s confidential or proprietary
information except as permitted thereunder.

8. Future Conduct:

(a) Nondisparagement: Other than as permitted in Section 3(d), you agree not to
make disparaging, critical or otherwise detrimental comments to any person or
entity concerning the Company, its officers, directors or employees; the
products, services or programs provided or to be provided by the Company; the
business affairs, operation, management or the financial condition of the
Company; or the circumstances surrounding your employment and/or separation of
employment from the Company. The Company shall instruct current officers and
directors not to make any false, disparaging or derogatory statement about you.
Each party will respond accurately and fully to any question, inquiry or request
for information when required by legal process.



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 11

 

(b) Confidentiality of this Agreement: Other than as permitted in Section 3(d)
above, and except to the extent required by federal or state law or as otherwise
agreed to in writing by the Company, you agree that you will not disclose,
divulge or publish, directly or indirectly, any information regarding the
substance, terms or existence of this Agreement and/or any discussion or
negotiations relating to this Agreement, to any person or organization other
than your immediate family and accountants or attorneys when such disclosure is
necessary for the accountants or attorneys to render professional services.

9. Representations and Governing Law:

(a) This Agreement sets forth the complete and sole agreement between the
parties regarding the subject matter addressed in this document and supersedes
any and all other agreements or understandings, whether oral or written,
regarding the subject matter addressed in this document, except the Invention,
Non-Disclosure, and Non-Competition Agreement you executed as a condition of
your initial hire, which will remain in full force and effect in accordance with
its terms. This Agreement may not be changed, amended, modified, altered or
rescinded except upon the express written consent of both an “Authorized
Representative” of the Company and you. An Authorized Representative of the
Company is defined for purposes of this Section to include the General Counsel.

(b) If any provision of this Agreement is held invalid, void or voidable as
against public policy or otherwise, the invalidity will not affect other
provisions which may be given effect without the invalid provision. To this
extent, the provisions of this Agreement are declared to be severable. The
language of all parts of this Agreement will in all cases be construed according
to its fair meaning and not strictly for or against either of the parties.

(c) This Agreement and any claims arising out of this Agreement will be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to the principles of conflicts of laws of
Massachusetts. Any claims or legal actions by one party against the other will
be commenced and maintained in state or federal court located in Massachusetts,
and you submit to the jurisdiction and venue of any such court.

(d) You may not assign any of your rights or delegate any of your duties under
this Agreement. The rights and obligations of the Company will inure to the
benefit of the Company’s successors and assigns.

10. Effective Date: You may revoke this Agreement for a period of seven (7) days
after signing it. In order to revoke the Agreement, you must submit a written
notice of revocation to [INSERT NAME OF REP] located at [INSERT ADDRESS OF REP].
This written notice may be sent by mail, email or hand-delivery but must be
received by [INSERT NAME OF REP] no later than the close of business on the
seventh day. The Agreement will not become effective or enforceable, and no
payments will be made, until this revocation period has expired (“Effective
Date”) without being exercised.

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me.



--------------------------------------------------------------------------------

Dr. Lawrence Bloch

May 15, 2012

Page 12

 

Very truly yours,       [Company Name].       By:  

 

    Title:  

 

[Insert name of Company Representative]      

I REPRESENT THAT I HAVE READ THE THIS AGREEMENT, THAT I FULLY UNDERSTAND THE
TERMS AND CONDITIONS OF THE AGREEMENT AND THAT I AM KNOWINGLY AND VOLUNTARILY
EXECUTING THE AGREEMENT. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY ON ANY
REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS REPRESENTATIVES
WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

 

Accepted and Agreed to:    

 

   

 

[EMPLOYEE]     Date

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, [EMPLOYEE], acknowledge that I was informed and understand that I have
21-days within which to consider the attached Severance Agreement and Release,
have been advised of my right to consult with an attorney regarding the
Agreement and have considered carefully every provision of the Agreement, and
that after having engaged in those actions, I prefer to and have requested that
I enter into the Agreement prior to the expiration of the 21-day period.

 

Dated:  

 

   

 

      [EMPLOYEE] Dated:  

 

   

 

      Witness: